                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

KEVIN BARBIER,                                      )
                                                    )
          Plaintiff,                                )
                                                    )
     v.                                             )          No. 4:19-CV-2390 CAS
                                                    )
MISSOURI REAL ESTATE COMMISSION,                    )
et al.,                                             )
                                                    )
          Defendants.                               )

                                 MEMORANDUM AND ORDER

          This matter is before the Court on plaintiff Kevin Barbier’s motion for partial summary

judgment on liability pursuant to Federal Rule of Civil Procedure 56(a) (Doc. 16) and motion for

preliminary injunction (Doc. 17). Defendants Missouri Real Estate Commission, Sherry Farrell,

Cynthia Fox, William Gratz, Sharon Keating, Stephen Kenny, and Charles Misko oppose both

motions and they are fully briefed. For the following reasons, both motions will be denied.

I.        Background

          Plaintiff filed this action on August 22, 2019 against the Missouri Real Estate Commission

and its six members (“defendants”) in their official capacities pursuant to 42 U.S.C. § 1983.

Plaintiff is a real estate broker who has been licensed in Illinois and Missouri since June 27, 2011

and December 10, 2014, respectively. Plaintiff is the sole shareholder and president of Quality

Rental Properties, Inc. which is incorporated in Illinois, but does business in Missouri under the

name “Barbier Agency, Inc.” Defendants are the Missouri Real Estate Commission (“MREC”)

and its six members, Sherry Farrell, Cynthia Fox, William Gratz, Sharon Keating, Stephen Kenny,

and Charles Misko (collectively “defendants”). The MREC is a statutorily created body for the
purpose of, among other things, granting and regulating the licensure of real estate brokers in

Missouri. See Mo. Rev. Stat. §§ 339.010-.180, 339.710-.860.

       Plaintiff alleges defendants “promulgated 20 CSR § 2250-5.020 under the authority of

Missouri Revised Statutes § 339.060, which establishes the Licensing Fees for real estate

licensees” and, in doing so, violated the Privileges and Immunities Clause of the United States

Constitution by charging non-Missouri citizens higher real estate renewal and application licensing

fees than they charge similarly situated Missouri citizens. Doc. 1 at ¶¶ 13-18. Plaintiff alleges

defendants do not have a substantial governmental reason for the difference in treatment between

Missouri and non-Missouri citizens as it applies to real estate license renewal and application fees

and, as a result, 20 CSR § 2250-5.020 must be declared unconstitutional and the MREC must be

enjoined from enforcing the disproportionate fees. Id. at ¶ 19. On October 20, 2019, plaintiff filed

a motion for partial summary judgment and a motion for preliminary injunction.

II.    Discussion

       A.      Motion for Partial Summary Judgment on Liability

               1.      Legal Standard

       The standards applicable to summary judgment motions are well settled. Pursuant to

Federal Rule of Civil Procedure 56(a), a court may grant a motion for summary judgment if all of

the information before the court shows “there is no genuine dispute as to any material fact and the

moving party is entitled to judgment as a matter of law.” See Celotex Corp. v. Catrett, 477 U.S.

317, 322 (1986).

       The initial burden is placed on the moving party. City of Mt. Pleasant, Iowa v. Associated

Elec. Co-op., Inc., 838 F.2d 268, 273 (8th Cir. 1988) (the moving party has the burden of clearly

establishing the non-existence of any genuine issue of fact that is material to a judgment in its




                                                 2
favor). Once this burden is discharged, if the record shows that no genuine dispute exists, the

burden then shifts to the non-moving party who must set forth affirmative evidence and specific

facts showing there is a genuine dispute on a material factual issue. Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 249 (1986).

       Once the burden shifts, the non-moving party may not rest on the allegations in its

pleadings, but by affidavit and other evidence must set forth specific facts showing that a genuine

issue of material fact exists. Fed. R. Civ. P. 56(c); Herring v. Canada Life Assur. Co., 207 F.3d

1026, 1029 (8th Cir. 2000); Allen v. Entergy Corp., 181 F.3d 902, 904 (8th Cir. 1999).

               2.      Discussion

       Plaintiff argues he should be granted partial summary judgment on liability because the

Privileges and Immunities Clause of the United States Constitution (the “Clause”) “prohibits States

from discriminating against another State’s citizen’s unjustifiably.” Doc. 16 at 4. Plaintiff cites

to Supreme Court of New Hampshire v. Piper, 470 U.S. 274, 284 (1985), which states that the

Clause “does not preclude discrimination against nonresidents where (i) there is a substantial

reason for the difference in treatment; and (ii) the discrimination practiced against nonresidents

bears a substantial relationship to the State’s objective.” Plaintiff argues defendants are liable for

discrimination in violation of the Clause because the MREC and its commission members

unjustifiably charge him greater application and renewal fees than a Missouri citizen.

       Defendants oppose plaintiff’s motion on the basis that he “has not shown that there are no

material facts in dispute as to whether there is a substantial reason and State interest for the

different treatment of Missouri and non-Missouri residents as it applies to real estate license

renewal and application fees.” Doc. 19 at 2. Defendants argue that because no discovery has been

conducted in this case, the Court cannot accept plaintiff’s assertion that there are no undisputed




                                                  3
material facts in this case relevant to the issue of whether defendants have a substantial reason for

the difference in treatment between Missouri and Illinois citizens. Plaintiff did not file a reply

within the time permitted.

        The Court agrees with defendants and finds plaintiff’s motion for summary judgment to be

prematurely filed. This case was filed on August 22, 2019. Doc. 1. Defendants filed their answer

on October 18, 2019. Doc. 15. A case management order has not been issued in this case and, as

far as the Court is aware, no formal discovery has occurred, no depositions have been taken, and

no discovery requests have been served or answered.

        Plaintiff’s summary judgment motion is also procedurally defective because it does not

comply with Local Rule 4.01(E)’s requirement that it be accompanied by a separately filed

document titled Statement of Material Facts, “set[ting] forth each relevant fact in a separately

numbered paragraph stating how each fact is established by the record, with appropriate supporting

citation(s).” E.D. Mo. L.R. 4.01(E). Plaintiff’s summary judgment motion incorporates his

memorandum in support and contains sections titled “Statement of the Disputed Facts” and

“Statement of the Undisputed Facts” that contain no discernable reference to a factual record and

are incomprehensible.

        Plaintiff fails to meet his initial burden to establish that there is no genuine dispute as to

any material fact, or that he is entitled to judgment on liability as a matter of law. Plaintiff’s motion

for summary judgment will be denied without prejudice.

        B.      Motion for Preliminary Injunction

                1.      Legal Standard

        “A district court’s decision to issue a preliminary injunction ‘depends upon a flexible

consideration of (1) the threat of irreparable harm to the moving party; (2) balancing this harm




                                                   4
with any injury an injunction would inflict on other interested parties; (3) the probability that the

moving party would succeed on the merits; and (4) the effect on the public interest.’”

Richland/Wilkin Joint Powers Auth. v. United States Army Corps of Engineers, 826 F.3d 1030,

1036 (8th Cir. 2016) (quoting Planned Parenthood Minn., N.D., S.D. v. Rounds, 530 F.3d 724,

729 n.3 (8th Cir. 2008) (en banc) (citing Dataphase Systems, Inc. v. C L Systems, Inc., 640 F.2d

109, 113 (8th Cir. 1981) (en banc)).

       A preliminary injunction is an extraordinary remedy and the party seeking injunctive relief

bears the burden of proving these factors weigh in its favor. Management Registry, Inc. v. A.W.

Cos., Inc., 920 F.3d 1181, 1183 (8th Cir. 2019) (citing Watkins Inc. v. Lewis, 346 F.3d 841, 844

(8th Cir. 2003)). The primary purpose of an injunction is to maintain the status quo, not to provide

the party the ultimate relief it seeks. See Sanborn Mfg. Co., Inc. v. Campbell Hausfeld/Scott Fetzer

Co., 997 F.2d 484, 490 (8th Cir. 1993); Dataphase, 640 F.2d at 113; Devose v. Herrington, 42 F.3d

470, 471 (8th Cir. 1994) (“A court issues injunctive relief in a lawsuit to preserve the status quo

and prevent irreparable harm until the court has an opportunity to rule on the lawsuit’s merits.”).

       “[T]he failure to demonstrate the threat of irreparable harm is, by itself, a sufficient ground

upon which to deny a motion for preliminary injunction.” Starbird v. Mercy Health Plans, Inc.,

2007 WL 3352348, at *1 (E.D. Mo. Nov. 9, 2007) (citing Adam-Mellang v. Apartment Search,

Inc., 96 F.3d 297, 299 (8th Cir. 1996)). “The threshold inquiry is whether movant establishes it

will suffer irreparable harm in the course of litigation that is not rectifiable by a final judgment. If

this factor is not established, then the request for preliminary injunction may be denied and

consideration of the other factors is not required.” Id. (citing Gelco Corp. v. Coniston Partners,

811 F.2d 414, 418 (8th Cir. 1987)). “[A] party must show that the harm is certain and great and




                                                   5
of such imminence that there is a clear and present need for equitable relief.” Roudachevski v. All-

American Care Centers, Inc., 648 F.3d 701, 707 (8th Cir. 2011).

                  2.   Discussion

       Plaintiff’s motion for preliminary injunction is almost identical to his motion for summary

judgment except that he changed the legal standard and included the following conclusory

paragraph:

       [Plaintiff] and other non-Missouri citizens will continue to incur illegal,
       discriminatory fees every second that non-Missouri citizens are charged higher fees
       as aforesaid and prospective licensees pay fees. The balance of harm is minimal to
       the State [sic] has the resources to hold off on cashing checks if it desired. If relief
       is not granted, MREC and its commission membership will hide behind Eleventh
       Amendment Immunity to hold onto [sic] every penny they have overcharged the
       public. They have already raised the immunity. The probability that [plaintiff] will
       succeed on the merits is high, as aforesaid. Finally, the public interest would be
       served by immediately forcing MREC and its membership to cease charging and
       collecting higher fees from non-Missouri residents.

Doc. 17 at 6-7.

       Nowhere in his motion does plaintiff address how he will suffer irreparable harm in the

course of this litigation that cannot be solved by a final judgment, or how an injunction maintains

the status quo rather than giving him the relief he seeks on the merits. See Starbird, 2007 WL

3352348, at *1 (“[T]he failure to demonstrate the threat of irreparable harm is, by itself, a sufficient

ground upon which to deny a motion for preliminary injunction.”); Devose, 42 F.3d at 471 (“A

court issues injunctive relief in a lawsuit to preserve the status quo and prevent irreparable harm

until the court has an opportunity to rule on the lawsuit’s merits.”). Thus, the Court will deny

plaintiff’s motion for preliminary injunction.




                                                   6
       Accordingly,

       IT IS HEREBY ORDERED that plaintiff Kevin Barbier’s motion for partial summary

judgment on liability pursuant to Federal Rule of Civil Procedure 56(a) is DENIED without

prejudice. [Doc. 16].

       IT IS FURTHER ORDERED that plaintiff Kevin Barbier’s motion for preliminary

injunction is DENIED. [Doc. 17].




                                             CHARLES A. SHAW
                                             UNITED STATES DISTRICT JUDGE


Dated this   20th   day of December, 2019.




                                             7
